Exhibit 10.19

 

EXHIBIT 10.19

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release ("Settlement Agreement") is entered into
this 21st day of January, 2019, by and between GOD’S LITTLE GIFT, INC. d/b/a
HELIUM AND BALLOONS ACROSS AMERICA and Gary Page (“Page”) (hereafter
collectively “HABAA”) and CTI INDUSTRIES CORPORATION, (hereafter “CTI”).

 

WHEREAS, on or about December 1, 2011, the parties entered into two agreements.
One agreement, identified simply as “Agreement”, provided for the assignment by
HABAA to CTI and HABAA One, Inc. of the right and obligation to sell balloons to
certain pay-by-scan customers comprising the Delhaize Group, as defined therein,
under the terms of an existing agreement between HABAA and Food Lion (“Food
Lion”) (hereinafter referred to as “Assignment Agreement”). The second agreement
was entitled “Master Representative Agreement,” and under the terms of both
agreements, HABAA was eligible to receive certain commissions, reimbursement of
certain expenses and certain other considerations; and

 

WHEREAS, a disagreement arose regarding monies owed to HABAA and the dispute was
submitted to mandatory arbitration with the American Arbitration Association;
and

 

WHEREAS, prior to the hearing, the parties resolved their differences as set
forth herein, and the parties now desire to settle, compromise, and resolve any
and all disputes arising out of and related to the litigation with respect to
one another,

 

NOW, THEREFORE, in consideration of the mutual obligations and covenants set
forth herein, as well as other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.     Stock. Within 30 days of the execution of this agreement, CTI shall
issue, transfer and deliver into the name of Page 20,000 shares of CTI common
stock (“Shares”) on the terms provided herein. Page understands that the shares
of stock are “restricted securities” and have not been registered under the
Securities Act of 1933 or any applicable state securities law, and that he is
acquiring the Shares as principal for his own account and not with a view to, or
for distributing or reselling such securities or any part thereof in violation
of the Securities Act of 1933 or any applicable state securities laws. Page
represents that he does not presently have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute or effect any distribution
of any of the shares of stock to or through any person or entity.

 

 

--------------------------------------------------------------------------------

 

 

Certificates evidencing the Shares shall bear the legend as required by the
“blue sky” laws of any applicable state and a restrictive legend in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

The legend set forth herein may be removed and the Company shall issue a
certificate without such legend to Page upon his request, once they are eligible
for sale under Rule 144 of the Securities and Exchange Commission.

 

2.     Filing fees. Contemporaneous with the execution of this agreement, CTI
shall reimburse HABAA the sum of $5,000 towards the arbitration filing fees in
this matter.

 

3.     Amendment to Agreement. Simultaneous with entering into this Settlement
Agreement, the parties have entered into Amendment No. 1 to Agreement dated
January 21, 2019 (“Amendment No. 1”), relating to payment of commissions under
the Assignment Agreement.

 

4.     Mutual Releases. HABAA and CTI, for themselves, their agents,
representatives, employees, successors, assigns, predecessors, subsidiaries,
officers and directors, do hereby release each other, their agents,
representatives, employees, and their successors and assigns from any and all
liability, losses, expenses, claims, demands, actions, and any and all causes of
action whatsoever whether known or unknown arising from or related to the
litigation, including all allegations, facts, and claims which could have been
made in the litigation arising out of any matter or event and in any agreement
between the parties occurring prior to the date hereof, except for the
obligations arising out of this Settlement Agreement and the obligations arising
under Amendment No. 1.   

 

 

--------------------------------------------------------------------------------

 

 

5.     No Admission of Liability. The parties hereby acknowledge that this
Agreement is in compromise of disputed claims and, as such, this Settlement
Agreement does not constitute an admission of liability of any sort by any
party. The parties agree and acknowledge that neither this settlement nor the
payment of any sum required by this Agreement nor the negotiations for this
settlement, including all statements, admissions, or communications by the
parties or their attorneys, shall be considered admissions by any of the parties
and that no past, present, or future wrongdoing on the part of the parties, if
any, shall be implied from this Agreement.

 

6.     Survival of Agreement. The terms, provisions, and conditions of this
Agreement are binding upon the parties and respective successors and assigns.
Causes of action based upon the breach of this Settlement Agreement and
Amendment No. 1 to the Agreement shall survive the execution of this Agreement
and Amendment No. 1.

 

7.     Counterparts.     This Settlement Agreement may be executed by the
parties in any number of counterparts, each of which shall be an original
document, but all of which taken together shall constitute one and the same
document, notwithstanding that all parties may not have executed all
counterparts or the same counterpart.

 

8.     Merger Clause. The Parties represent and warrant that they have not been
induced into signing this Settlement Agreement by any warranty, representation,
promise, covenant or agreement made by or on behalf of any party or other party,
other than is specifically set forth in this Settlement Agreement. The Parties
represent that they have relied on the legal counsel of their respective
attorneys, who are the attorneys of their own choice, and that the terms of this
Settlement Agreement have been completely read and explained to them by their
respective attorneys, and that those terms are fully understood and voluntarily
accepted.

 

9.     Authority. Each individual signing below on behalf of the respective
parties represents and warrants that they are authorized to sign this Agreement
on behalf of the party represented and that their signature is binding on said
parry.

 

 

 

[SIGNATURE PAGE TO FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day first above
written.

 

God’s Little Gift, Inc.   CTI Industries Corporation                          
By: /S/Gary Page   By: (S) Jeffrey S. Hyland    Its:     Its: Chief Executive
Officer and President   Name:     Print Name: Jeffrey S. Hyland                
          Gary Page                                 /S/ Gary Page        

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 10.19

 

AMENDMENT NO. 1 TO

AGREEMENT AMONG

CTI, GLG, GARY PAGE AND H ONE

 

This Amendment No. 1 to Agreement (“Amendment No. 1”) is entered into as of
January 21, 2019, by and between CTI Industries Corporation (“CTI”), God’s
Little Gifts, Inc. (“GLG”), Gary Page (“Page”) and HABAA One (“H One”)
(collectively, the “Parties”).

 

WHEREAS, the Parties entered into a certain agreement dated December 1, 2011
(“Agreement”) under which CTI, through H One, was assigned certain rights and
obligations with respect to pay by scan sales of balloons to Delhaize Group
Customers, as defined in the Agreement, including Food Lion, L.L.C.; and

 

WHEREAS, following a dispute among the Parties relating to calculation of
commissions and payment due under the Agreement and the filing of an arbitration
action, the Parties have settled and resolved their dispute; and

 

WHEREAS, as part of such settlement, the Parties have agreed to enter into this
Amendment No. 1 to modify and clarify the calculation and payment of commissions
under the Agreement,

 

NOW, THEREFORE, in consideration of the premises and the terms, provisions and
covenants recited herein, the Parties have agreed as follows:

 

1.     Commissions. Commencing as of March 1, 2019, CTI shall pay to GLG a
commission on sales to Delhaize Group Customers an amount equal to 12% of Net
Revenues, as defined herein, with GLG to receive a minimum monthly commission of
$7,666.67 for 30 consecutive months, with the first payment to be made on March
1, 2019. For purposes of calculating the commission due hereunder “Net Revenue”
shall be defined as gross revenue received by CTI from pay by scan sales to all
Delhaize Group Customers less all expenses with respect to such sales,
including, but not limited to, cost of goods sold, shrink, helium expense,
transportation, shipping, boxing, handling, returns, price downs, discounts,
allowances, displays, fixtures, packaging, ribbon weights, inventory management,
inventory replenishment and rollout costs.

 

2.     Commission in Excess of Minimum. At the end of each quarter commencing
with the quarter starting March 1, 2019, CTI shall reconcile the amount of
commissions owed to GLG with the minimum commissions for such quarter. CTI
shall, within 30 days of the closing of a quarter, provide a quarterly statement
of commissions due and owing for that period.   CTI shall provide supporting
documentation to validate the revenue and expenses for that quarter. To the
extent the actual commissions exceed the minimum commissions paid for such
quarter, CTI shall pay to GLG, within 30 days after the end of each quarter, the
amount by which commissions due exceed the minimum commissions for such quarter.
Any excess commissions due shall not reduce the amount of minimum commissions
due for future months as recited above. Other than to be used in the calculation
of commissions, neither GLG or Page shall be responsible for any costs and
expenses associated with the sale of helium and/or balloon products.

 

Page 1 of 3

--------------------------------------------------------------------------------

 

 

3.     Deletion of Minimum Amount Calculation. The parties recognize that the
formula for calculating commissions in Section 1 hereof shall replace the
formula recited in Section 5 of the Agreement and applied previously in
calculating commissions. Therefore, the term “CTI Minimum Amount” recited in
Section 5.3.4 of the Agreement shall no longer apply.

 

4.     Default. For purposes of making the monthly minimum commission payments,
a default shall occur upon CTI’s failure to make such payment within 72 hours
following its receipt of a written notice of default.

 

5.     Notices. Any and all notices required or permitted to be given hereunder
shall be in writing and shall be delivered by certified mail, return receipt
requested, to the parties herein at the addresses set forth below:

 

If to CTI:

Jeffrey Hyland, CEO and President

 

CTI Industries Corporation  

22160 N. Pepper Road

 

Lake Barrington, Illinois 60010

   

If to GLG:

God’s Little Gift, Inc.

 

c/o Gary Page

 

4809 Pine Ridge Road

 

Charlotte, North Carolina 27226

   

If to Page:

Gary Page

 

4809 Pine Ridge Road

 

Charlotte, North Carolina 27226

   

If to H One:

HABAA One, Inc.

 

c/o Gary Page

 

4809 Pine Ridge Road

 

Charlotte, North Carolina 27226

 

Page 2 of 3

--------------------------------------------------------------------------------

 

 

6.     Entire Agreement; Binding Effect. This Amendment No. 1 represents the
entire agreement between the Parties with respect to commission payments due
under the Agreement and supersedes all prior written or oral statements,
representations, inducements or agreements. This Amendment No. 1 may not be
amended except by a written instrument signed by all parties. The provisions of
this Amendment No. 1 shall be binding upon and inure to the benefit of each of
the parties and their respective successors in interest.

 

IN WITNESS WHEREOF, the Parties have entered into this Amendment No. 1 as of the
date first above written.

 

 

God’s Little Gift Inc.

 

CTI Industries Corporation

                   

By:

/S/Gary Page  

By:

/S/ Jeffrey S. Hyland

Its:

   

Its: Chief Executive Officer and President

Print Name:

   

Print Name: Jeffrey S. Hyland

                             

Gary Page

 

HABAA One, Inc.

                   

/S/ Gary Page

 

By:

Gary Page

 

    Its:  

 

    Print Name:  

 

Page 3 of 3